Citation Nr: 0104222	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from March 11 to May 
17, 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) which denied service connection for vision loss.  

Service connection for an "eye condition", to include 
vision loss, was previously denied in a July 1966 rating 
decision; that decision became final.


FINDINGS OF FACT

1.  By July 1966 rating decision, the RO denied the veteran's 
claim of service connection for an eye condition, to include 
poor vision and bilateral chorioretinitis with degenerative 
macula; while he was notified of the decision by letter dated 
in July 1966, he did not file an appeal within the applicable 
time period. 

2.  By August 1989 decision, the RO denied the veteran's 
claim of service connection for an eye condition because 
service connection was previously denied, and the veteran had 
not submitted new evidence sufficient to reopen the claim.

3.  Evidence received since the July 1966 denial of service 
connection for an eye condition, to include poor vision, is 
probative of the issue at hand and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The July 1966 RO determination, denying service 
connection for an eye condition to include poor vision and 
bilateral chorioretinitis with degeneration of the macula, is 
final.  38 U.S.C. § 4005(c) (1964); 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 19.153 (1966); 38 C.F.R. § 20.1103 
(2000).

2.  The August 1989 RO determination, denying service 
connection for an eye condition due to a lack of new and 
material evidence, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

3.  New and material evidence sufficient to reopen the claim 
of service connection for poor vision has been received.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that the veteran entered the 
military in March 1966 with visual acuity of 20/200, 
bilaterally.  It was noted clinically on April 11, 1966 that 
he "had poor vision o.u. (in both eyes) for 6+ years" and 
that he had been "rejected by [the] draft in 1960 or 61 for 
poor vision."  There was no mention of any recent trauma at 
that time.  Later in April 1966 a Medical Board examination 
report indicates that he had best bilateral visual acuity of 
20/200.  That medical examination report diagnosed 
chorioretinitis, pigmentary macular degeneration, and 
bilateral blindness, and concluded that all of the above 
conditions existed prior to service and were not service 
aggravated.  As he did not meet retention standards, he was 
discharged from service in May 1966 for poor vision.  Also of 
record at that time were copies of pre- and post-service 
private physician's reports, dated September 14, 1965 and 
July 14, 1966, respectively.  (They were apparently of record 
then as they are now found in the VA service department 
records envelope.)  

By July 1966 rating decision, he was denied service 
connection for an "eye condition" because there was no 
permanent increase in disability beyond natural progress.  He 
was also denied service connection for bilateral 
chorioretinitis with degeneration of the macula.

It appears that the veteran again applied for compensation 
related to his eyes on several occasions thereafter.  In July 
1989, he applied for VA disability compensation stating that 
he injured both eyes in April 1966; he indicated that he did 
not "recall [the] injury, but doctors told [him] there were 
scars in [his] eyes."  An August 1989 letter from the New 
Orleans RO, notifying him of his appellate rights, advised 
the veteran that his claim was denied for failure to submit 
new and material evidence and that he would have to submit 
new evidence in order to reopen his claim.  That decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (2000).

Since that time, he submitted a March 1996 VA eye examination 
report, an April 1999 "buddy" statement asserting, in 
essence, that the veteran's eye sight appeared normal when he 
knew the veteran in service in 1966, an April 1999 letter in 
which he explains the circumstances of his enlistment 
examination, and a notarized statement from the veteran's 
mother dated in May 1999 to the effect that he had never been 
diagnosed with refractive error or any other eye disorder 
"during childhood until the present time."  Appended to his 
mother's statement are copies of the pre-service September 
1965 private medical report and the July 1966 post-service 
medical report.  According to the 1965 report, the veteran's 
visual acuity was 20/20 in the right eye and 20/30 on the 
left.  The 1966 report indicates visual acuity of 20/100, 
bilaterally.

As noted above, the veteran's claim of service connection for 
vision loss was previously denied by final August 1989 rating 
decision, which determined that new and material evidence 
sufficient to reopen the claim had not been submitted.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 ; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in August 1989.

The additional evidence consists of the following:  (1) a 
March 1996 VA examination report, (2) an April 1999 "buddy" 
statement, (3) an April 1999 letter from the veteran, (4) a 
lay statement from his mother, and (4) duplicate copies of 
the September 1965 and July 1966 pre and post-service medical 
examination reports, respectively.  After careful 
consideration of this evidence, the Board finds that the 
foregoing includes new and material sufficient to reopen the 
claim for service connection for bilateral vision loss.  The 
copies of the September 1965 and July 1966 private medical 
reports duplicate evidence of record in the past; thus, they 
of course are not "new" evidence.  However, the lay 
statements are relevant and probative in conjunction with the 
medical evidence because they tend to shed light on the issue 
of etiology of the veteran's bilateral vision loss.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a bilateral eye disability, to include 
vision loss, is reopened.  To this extent only, the appeal is 
granted.

REMAND

In August 1989, the RO denied service connection for an eye 
disability because the veteran failed to submit new and 
material evidence.  As stated above, he has now come forward 
with new and material evidence that must be considered in a 
de novo review of this case.  38 U.S.C.A. § 5108; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3A, 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In this case, the Board lacks information on the precise 
nature and etiology of the veteran's bilateral eye 
disability.  

Moreover, the Board notes that the veteran requested a local 
hearing in his July 1999 notice of disagreement.  When 
perfecting his appeal, however, he checked the box on VA Form 
9 indicating that he did not wish a Board hearing.  See 
38 C.F.R. § 20.700 (2000).  Hence, clarification seems in 
order regarding his desires relative to a personal hearing.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  RO should contact the veteran to 
ascertain whether he still desires a 
local hearing, and then take action 
accordingly.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent, subsequent guidance provided by 
VA, including, among other things, final 
regulations, General Counsel precedent 
opinions, and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  The RO should ask the veteran to list 
all treatment he received for his eyes.  
The RO should then secure the necessary 
release and make reasonable efforts to 
obtain those records.  The RO should 
advise the veteran if the listed records 
are unavailable.

4.  Next, the RO should schedule the 
veteran for a medical examination.  The 
examiner should:  (a) Identify his eye 
disorders, to include any impairment of 
visual acuity; and (b) Provide an opinion 
as to the etiology of any identified eye 
disorder and/or vision loss, to include 
whether any identified eye disorders pre-
existed service.  In the event that any 
identified eye disorder pre-existed 
service, the examiner should comment on 
its progression during service, if any, 
and whether such is consistent with the 
natural progress of the disease or 
disorder.  The VA claims file must be 
made available the VA physician for 
review in conjunction with the above 
examination, and a copy of the report 
should, of course, be associated with the 
claims file.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for an eye disability, to include vision loss.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 


